         Case 1:20-cv-08042-PKC Document 80 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LINDA FAIRSTEIN,

                              Plaintiff,                     1:20-cv-08042-PKC

               -v-

NETFLIX, INC., AVA DUVERNAY, and
ATTICA LOCKE

                              Defendants.

                     NOTICE OF APPEARANCE OF SANDRA D. HAUSER

       PLEASE TAKE NOTICE that Sandra D. Hauser, an attorney in good standing of the bar

of this Court and a member of the law firm DENTONS US LLP, hereby appears as counsel for

Defendants Netflix, Inc., Ava DuVernay and Attica Locke and requests that copies of papers

served in this action be served on the undersigned.

Dated: November 13, 2020

                                                      DENTONS US LLP

                                                      /s/ Sandra D. Hauser
                                                      Sandra D. Hauser
                                                      1221 Avenue of the Americas
                                                      New York, New York, 10020
                                                      (212) 768-6802
                                                      sandra.hauser@dentons.com

                                                      Attorney for Netflix, Inc., Ava DuVernay and
                                                      Attica Locke
         Case 1:20-cv-08042-PKC Document 80 Filed 11/13/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which sent notification of such filing to all counsel

of record.

                                             /s/ Sandra D. Hauser
                                             Sandra D. Hauser
